DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Claims Status
Claims 1-17 (Currently Amended)
Claim 18 (Previously Presented)

Response to Arguments
Applicant’s amendments and arguments, filed on 02/16/2021, have been fully considered but are moot because the amendments has necessitated the new ground(s) of rejection presented in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 1-2, 4, 6, 8-9, it’s not clear if the recitation: 
“multiple energy storage modules” and “a plurality of the multiple energy storage modules” refer to the same energy storage modules;  and 
“each of the multiple energy storage modules”, “the energy storage module”, refer to the same single energy storage module. 
Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets the recitations describing the energy storage modules and the single energy storage module, respectively. 
Similar issues are applied to claims 2-18, where applicable.
The 112(b) rejection is applicable to claims 2-18 because they are dependent of claim 1 and inherit its deficiencies.
Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trigiani (U.S. 2009/0146610), in view of Tien (U.S. 2009/0102424) and further in view of Klausner (U.S. 2015/0147595).

Regarding claim 1, Trigiani teaches a method for identifying ([0073], lines 8-12; [0068], lines 7-8) a switch topology (104-A, 104-B, 112, 502, 116, Fig. 5) of multiple energy storage modules (100-A, 100-B, Fig. 5; [0027]) that are connected in parallel ([0084] [0026]) and/or in series ([0026] [0084]) to form,
a plurality of module strings (strings of 108-1-108n, Fig. 1, each 108-n includes a plurality of sub-energy storage devices connected in parallel or series per [0026];  included in each of 100-A or 100-B, Fig. 5), the plurality of module strings being in parallel ([0026] [0084]) and electrically connected between first and second electrical contacts (e.g., contacts at both ends of 106, Fig. 1; or contacts at connection of 100A and 100B to 102 and at connection of 100A to 116 and 100B via 504, Fig. 5),
each of the multiple energy storage modules (each 100-A or 100-B, Fig. 5) having at least one energy storage element (106A or 106B, Fig. 5), a switch element (104A or 104B, Fig. 5) for selectively activating and deactivating ([0013] [0028]) the 
wherein the plurality of module strings (strings of 108-1-108n, Fig. 1, each 108-n includes a plurality of sub-energy storage devices connected in parallel or series per [0026];  included in each 100-A, 100-B, Fig. 5), 
the multiple energy storage modules (100-A, 100-B, Fig. 5) in that a total current (detected by current sensor 120, Fig. 1; [0034], last 4 lines) flowing across the switch topology (104-A, 104-B, 112, 502, 116, Fig. 5) is checked ([0034], last 4 lines) wherein the total current is generated by applying a voltage across the first and second electrical contacts (e.g., voltage applied across contacts at both ends of 106+120, Fig. 1; or at connection of 100A, 100B and 102, and at connection of 100A, 116 and 504, Fig. 5); and 
the multiple energy storage modules (100-A, 100-B, Fig. 5), individually, are activated successively and the switch elements (104, 112, Fig. 1; or 104A or 104B, and 112, Fig. 5) until the total current ([0034], last 4 lines) flowing through the switch topology (104-A, 104-B, 112, 502, 116, Fig. 5) is detectable ([0034], last 4 lines).
Trigiani teaches a unique identifier for each of battery cells but not explicitly for each of battery modules. Trigiani does not explicitly teach (a unique identifier) via which the energy storage module is addressable or identifiable; (a plurality of the multiple energy storage modules) is identified; (individual energy storage modules are activated successively) via the unique identifiers (and the respective switch elements).

The combination does not clearly teach (the plurality of module strings), each (module string) comprising a plurality of individually-controlled energy storage modules; each energy storage cells 108_n of Trigiani has no explicitly associated switching to selectively activate/deactivate, except each of the energy storage modules 100A or 100B selectively activate/deactivate as shown above. 
However, Klausner teaches a switch topology (3, Fig. 1; [0032]) of multiple energy storage modules (2, Fig. 1; [0030]); a plurality of module strings (1a, Fig. 1; being in parallel and electrically connected between first and second electrical contacts (6 and 5, Fig. 1); each module string (1a, Fig. 1) comprising a plurality of the multiple energy storage modules (2, Fig. 1; [0030]); each of the multiple energy storage modules (2, Fig. 1; [0030]) having at least one energy storage element, a switch element (S1 and S2 of 3, Fig. 1; [0032]) for selectively activating and deactivating the energy storage module (2, Fig. 1; [0030]) by a controller (9 [0037], Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (the plurality of module strings), each comprising a plurality of the multiple individually-controlled energy storage modules of Klausner’s into Trigiani’s, in view of Tien’s, in order to control each of the plurality of the energy storage modules of each module strings, so that each energy storage cell 108_n of Trigiani can be selectively activated or deactivated via switching ([0032]; Klausner).

Regarding claim 2, Trigiani teaches the method according to Claim 1, in view of Tien and further in view of Klausner, wherein to identify ([0016] [0018] [0012]; Tien) the plurality of module strings (1a, Fig. 1; [0025]; Klausner) (or 108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5), an activated energy storage module (2 activated/deactivated by S1, S2 of 3, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5; activated/deactivated by switch 104) is deactivated ([0013] [0028]) and the total current is checked ([0034], last 4 lines) ([0031]; Tien) following deactivation ([0013] [0028]); and the deactivated energy storage module (2 activated/deactivated by S1, S2 of 3, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5; activated/deactivated by switch 104) remains deactivated, if the total current remains detectable ([0034], last 4 lines) ([0031]; 
Regarding claim 3, Trigiani teaches the method according to Claim 1, in view of Tien and further in view of Klausner, wherein to identify ([0016] [0018] [0012]; Tien) the plurality of module strings (1a, Fig. 1; [0025]; Klausner) (or 108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5), the activated energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A, 100-B, Fig. 5; activated/deactivated by switch 104) are successively deactivated ([0013] [0028]) and the total current is checked ([0034], last 4 lines) (or [0031]; Tien) following each deactivation ([0013] [0028]); and a deactivated energy storage module (2 activated/deactivated by S1, S2 of 3, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5; activated/deactivated by switch 104) remains deactivated ([0013] [0028]), if the total current remains detectable ([0034], last 4 lines) (or [0031]; Tien) following the deactivation ([0013] [0028]), and the deactivated energy storage module (2 activated/deactivated by S1, S2 of 3, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5; activated/deactivated by switch 104) is reactivated ([0013] [0028]), if the total current is no longer detectable ([0034], last 4 lines) (or [0031]; Tien) following the deactivation ([0013] [0028]); until each of the activated energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5; activated/deactivated by switch 104) is deactivated at least once ([0013] [0028]).
Regarding claim 4, Trigiani teaches the method according to Claim 1, in view of Tien and further in view of Klausner, wherein each of the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5; activated/deactivated by switch 104) has current detecting means ([0034], last 4 lines) (or [0031]; Tien) for determining a module current ([0034], last 4 lines) (or [0031]; Tien), wherein the module current flowing across the respective energy storage module (100-A or 100-B, Fig. 5; activated/deactivated by switch 104) is checked with the respective energy storage module being activated and, if the total current is detectable ([0034], last 4 lines) (or [0031]; Tien), the energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5; activated/deactivated by switch 104), across which no module current flows ([0034], last 4 lines) (or [0031]; Tien), are deactivated ([0013] [0028]).
Regarding claim 5, Trigiani teaches the method according to Claim 1, in view of Tien and further in view of Klausner, wherein an identification ([0016] [0018] [0012]; Tien) of each of the plurality of module strings (1a, Fig. 1; [0025]; Klausner) (or 108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5) is repeated (404, Fig. 4; [0072]) until all of the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A, 100-B, Fig. 5; activated/deactivated by switch 104) are assigned to at least one of the plurality of module strings (1a, Fig. 1; [0025]; Klausner) (or 108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5).
Regarding claim 6, Trigiani teaches the method according to Claim 1, in view of Tien and further in view of Klausner, wherein the multiple energy storage modules (2, Fig. 1; one of the plurality of module strings (1a, Fig. 1; [0025]; Klausner) (or 108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5) are activated ([0013] [0028]); 
the multiple energy storage modules connected in parallel ([0084]) to the selected module string (1a, Fig. 1; [0025]; Klausner) (or 108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5) are identified ([0016] [0018] [0012]; Tien); in that 
another of the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5; activated/deactivated by switch 104), that does not belong to the selected module string (1a, Fig. 1; [0025]; Klausner) (or 108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5), is activated ([0013] [0028]), and 
one of the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5) of the selected module string (1a, Fig. 1; [0025]; Klausner) (or 108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5) is deactivated ([0013] [0028]); the total current is checked ([0034], last 4 lines) (or [0031]; Tien); the deactivated energy storage module (2 activated/deactivated by S1, S2 of 3, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5; activated/deactivated by switch 104) of the plurality of module strings (1a, Fig. 1; [0025]; Klausner) (or 108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5) is reactivated ([0013] [0028]).
Regarding claim 7, Trigiani teaches the method according to Claim 6, in view of Tien and further in view of Klausner, wherein an identification ([0016] [0018] [0012]; Tien) of the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A, 100-multiple energy storage modules of the selected module string (1a, Fig. 1; [0025]; Klausner) (or 108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5).
Regarding claim 8, Trigiani teaches the method according to Claim 7, in view of Tien and further in view of Klausner, wherein the method is repeated (404, Fig. 4; [0072])  for each of the plurality of module strings (1a, Fig. 1; [0025]; Klausner) (or 108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5) formed by the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5).
Regarding claim 9, Trigiani teaches the method according to Claim 6, in view of Tien and further in view of Klausner, wherein an identification ([0016] [0018] [0012]; Tien) of the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A, 100-B, Fig. 5) connected in parallel ([0084]) is repeated (404, Fig. 4; [0072])  for each of the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5)  that does not belong to the selected module string (108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5).
Regarding claim 10, Trigiani teaches the method according to Claim 9, in view of Tien and further in view of Klausner, wherein the method is repeated (404, Fig. 4; [0072])  for each of the plurality of module strings (1a, Fig. 1; [0025]; Klausner) (or 108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5) formed by the energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5).
Regarding claim 11, Trigiani teaches the method according to Claim 1, in view of Tien and further in view of Klausner, wherein the multiple energy storage modules (108 of 106, Fig. 1 included in 100-A or 100-B, Fig. 5) are queried (e.g., 404, 422, Fig. 4) according to the unique identifier ([0016] [0018] [0012]; Tien).
Regarding claim 12, Trigiani teaches the method according to Claim 11, in view of Tien and further in view of Klausner, wherein the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A, 100-B, Fig. 5;) are sorted (e.g., 422, 424 Fig. 4) on the basis of the unique identifier ([0016] [0018] [0012]; Tien).
Regarding claim 13, Trigiani teaches the method according to Claim 12, in view of Tien and further in view of Klausner, wherein activation and deactivation ([0013] [0028]) of the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5; activated/deactivated by switch 104) are carried out corresponding to the sorting (e.g., 422, 424 Fig. 4).
Regarding claim 14, Trigiani teaches the method according to Claim 1, in view of Tien and further in view of Klausner, wherein all of the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5; activated/deactivated by switch 104) are deactivated ([0013] [0028]) at the beginning ([0070]-[0071]) of the method.
Regarding claim 15, Trigiani teaches the method according to Claim 14, in view of Tien and further in view of Klausner, wherein all of the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A, 100-B, Fig. 5; activated/deactivated by switch 104) are deactivated ([0013] [0028]) at the conclusion of the method.
Regarding claim 16, Trigiani teaches the method according to Claim 1, in view of Tien and further in view of Klausner, wherein all of the multiple energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A, 100-B, Fig. 5; activated/deactivated by switch 104) are deactivated ([0013] [0028]) at the conclusion of the method.
Regarding claim 17, Trigiani teaches an energy storage system ([0084]) comprising at least two energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A, 100-B, Fig. 5) which are connected in parallel and/or in series ([0026] [0084]) according to a switch topology (104-A, 104-B, 112, 502, 116, Fig. 5), and comprising two electrical terminals (terminals of 106A and 106B coupled to load, Fig. 5) with which the energy storage system ([0084]) is electrically contactable ([0086] [0087]),
wherein, each of the energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5) has one energy storage element (106-A or 106-B, Fig. 5) and one switch element (104A or 104B, Fig. 5) with which the energy storage modules (2, Fig. 1; [0030] [0032]; Klausner) (or 100-A or 100-B, Fig. 5; activated/deactivated by switch 104) are selectively activatable or deactivatable ([0013] [0028]); and
the energy storage system ([0084]) has at least current detecting means for determining the total current ([0034], last 4 lines) ([0031]; Tien); and the energy storage system comprises a control circuit (112, 110, 114, Fig. 5) which is designed to carry out a method according to Claim 1, in view of Tien and further in view of Klausner.
Regarding claim 18, Trigiani teaches energy storage system according to Claim 17, in view of Tien and further in view of Klausner, wherein each of the energy storage modules 
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 7571683, U.S. 2011/0140533, U.S. 2010/0327815, and U.S. 2012/0286794.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 





/DUNG V BUI/
Examiner, Art Unit 2859